DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Specification
The disclosure is objected to because of the following informalities: The reference numbers are not consistent throughout the specification.  Applicant has amended the specification to now recite that reference 40 refers to as “an internal solution” [0047], however, it also refers to as “an internal layer” [0043].  Appropriate correction is required.

Claim Objections
Claims 8, 11, and 13 are objected to because of the following informalities:  unnecessary large spacing and/or dashes between words.  Appropriate correction is required.
Dependent claims that recites “interior layer”, “intermediate layer”, and “exterior layer” should be rewritten as “interior polymeric layer”, “intermediate polymeric layer”, and “exterior polymeric layer” to be consistent with claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-11, 13-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koops et al. (US 2008/0053891).
Regarding claim 1, Koops discloses concentric multi-layered microfiber comprising an exterior polymeric layer, an interior polymeric layer, an intermediate polymeric layer residing 
Regarding the limitation “electrospun”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  
Regarding claims 2 and 14-15, Koops discloses that the interior layer further comprises water soluble polymers with the materials as claimed [0048].
Regarding claim 3, Koops discloses that the microfiber being a triple-layer microfiber [0035].
Regarding claim 4, Koops discloses that the microfiber is hollow (Abstract).
Regarding claim 5, Koops discloses that the layer is substantially porous layers (Abstract).
Regarding claims 6-8, Koops discloses that the materials of the polymers as claimed [0023, 0033, 0035].
Regarding claim 10-11, Koops discloses the materials as claimed [0048].

Regarding claim 19, Koops discloses that the interior layer further comprises media for maintaining and/or supporting said cell viability and/or activity [0024-0030].
Regarding claim 20, Koops discloses the molecules of interest as claimed [0025].
Regarding claim 21, Koops discloses the dimension as claimed [0037].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891) in view of Chuang et al. (US 2007/0009736).
Koops discloses a microfiber comprising an exterior layer as set forth above, however, fails to explicitly disclose that it comprises PVDF-HFP.  Koops discloses the claimed invention except that it uses polyimide instead of PVDF-HFP.  Chuang shows that PVDF-HFP is an equivalent structure known in the art (Examples and [0023]). Therefore, because these two materials were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute polymers of Koops for PVDF-HFP in the invention of Koops.  Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency.  In re Fount .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koops et al. (US 2008/0053891).
Regarding claim 18, Koops discloses a microfiber comprising an interior layer as claimed, however, fails to disclose the cell concentration within the internal layer is at least 10 OD.  However, a person having ordinary skill in the art before the effective filling date of the claimed invention would have arrived at the claimed invention by general experimentation alone, without exercising any general experimentation.  
	Additionally, a person having ordinary skill in the art has good reason to pursue known option within his or her technical grasp.  It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention was made to optimize the cell concentration within the internal layer since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not invention to discover optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The burden is upon the Applicant to demonstrate that the claimed amount is critical and has unexpected results.  In the present invention, one would have been motivate to optimize the cell concentration on what the end use microfiber was used for [0036, 0055, 0059]. 

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785      

/Holly Rickman/Primary Examiner, Art Unit 1785